 W. B. JONES LUMBER COMPANY, INC.415W. B. Jones Lumber Company,Inc.andDon F. ToozeLumber and Sawmill Workers'Union,Local No.2288, AFLandDon F. Tooze.Cases Nos. 21-CA-2116 and ^1-CB-671. October'14,1955DECISION AND ORDEROn July 18, 1955, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled consolidated proceedings, find-ing that the Respondents had engaged in and were engaging in certain.'unfair labor practices and recommending that-the Respondents ceaseand desist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the Respondent Union filed exceptions to the Intermediate Reportand a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. The'rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record I inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner,' except as modified herein?ORDERUpon the entire record in these cases, and pursuant to Section' 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that :I.W. B. Jones Lumber Company, Inc., its officers, agents; succes-sors, and assigns, shall :A. Cease and desist from :(1)Encouraging membership of its employees in Lumber and Saw-millWorkers' Union, Local No. 2288, AFL, or any other labor or-ganization, or discouraging membership in any labor organization,by discriminatorily discharging its employees or in any other mannerdiscriminating against them in regard to their hire, tenure, or any other,term or condition of employment, except as authorized by Section 8,(a) (3) of the Act.IWe find no merit in the contention of the Respondent Union that the record does notcontain sufficient reliable evidence to establish that the operations of the RespondentEmployer satisfy the Board'sminimum standards for the assertion of jurisdiction.SeeAmalgamated Meat Cutters and Butcher Workmen of North America (A. F. L.),LocalNo 421,81 NLRB 1052.2 The Trial Examiner recommended that the Respondents be ordered to cease and desistfrom in any like or similar manner infringing upon the rights of employees as guaranteedby the Act.Because we believe that a discriminatory discharge goes to the very heart ofthe Act and because we believe that the Respondents' repeating the commission of theviolations' involved herein in the future may be anticipated by reason of the conduct ofthe,-Respondents herein,we shall,order that Respondents cease and desist from in any'manner infringing upon the rights 'of employees as guaranteed by the Act.N.L. R. B. v.Entwistle MfgCo, 120 F. 2d 532, 536 (C. A. 4).114 NLRB'No. 79. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, orassist labor organizations, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, and to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.B. Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(1)Offer to Don F. Tooze immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to'hisseniority and other rights and privileges, and jointly and severallywith Lumber and Sawmill Workers' Union, Local No. 2288, AFL,makehim whole in the manner and according to the method set forthin sectionV of the Intermediate Report entitled "The Remedy."(2)Preserve and make available to the Board or its agents upon re-quest,for examinationand copying, all payroll records, social-securitypayment records, -timecards, personnel records and reports, and allother records necessary to analyze the amounts of back pay due andthe rights of employment underthe terms of this Order.(3)Post in conspicuous places, including places where notices toemployees are customarily posted, at its principal place of business inLos Angeles, California, copies of the notice attached hereto marked,"Appendix A." 3 Copies of said notice, to be furnished by the RegionalDirector for the Twenty-first Region of the Board, shall, after beingsigned by a duly authorized official representative of the Company,be posted by it immediately upon receipt thereof and maintained byit for a period of sixty (60) consecutive days thereafter.Reasonable,steps shall be taken by the'Company to insure that said notices are notaltered, defaced, or covered by any other material.(4)Notify the said Regional Director in writing, within ten (10)days from the date of this Order, what steps the,said Company hastaken to comply with the foregoing.II.Lumber and Sawmill Workers' Union, Local No. 2288, AFL,its officers, representatives, agents, successors, and assigns, shall :A. Cease and desist from :(1).,Causing or attempting to cause W. B. Jones Lumber Company,Inc., or any other employer, except as authorized by Section 8 (a)(3) of the Act, to discharge employees or in any other manner dis-3In the event that this Order is enforcedby a decreeof a United States Court ofAppeals, there shallbe substitutedfor the woids "Pursuant to a Decisionand Order" thewords"Pursuant to a Decreeof the UnitedStates Courtof Appeals,Enforcing an Order." W. B. JONES LUMBER' COMPANY, INC.417criminate against them in regard to their hire, tenure of employment,or any term or condition of employment, because such employees arenot members of the Union.(2) In any other manner restraining or coercing employees ofW. B. Jones Lumber Company, Inc., or of any other employer, in theexercise of the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, and to refrainfrom any or all of such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a'labor or-ganization as a condition of employment, as authorized in Section 8(a) (3) of the Act.B. Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(1)Notify W. B. Jones Lumber Company, Inc., Los Angeles, Cali-fornia, and Don F. Tooze, in writing, that it has no objection to theemployment by the Company of the said Don F. Tooze and requestthe Respondent Company to offer Don F. Tooze immediate and fullreinstatement to his former or substantially equivalent position with-out prejudice to his seniority and other rights and privileges.(2): Jointly and severally withW. B. Jones Lumber Company,Inc.,make whole Don F. Tooze in the manner and according to themethod set forth in section' V of the Intermediate, Report entitled"The Remedy."(3)Post in conspicuous places, including places where notices tomembers are customarily posted, at its office and its usual membershipmeeting place, copies of the notice in the form attached heretomarked "Appendix B.",A Copies of said notice, to be furnished bythe Regional Director for the Twenty-first Region of the Board, shall,after being'duly signed by a duly authorized `representative of thesaidUnion, be posted by it immediately upon receipt thereof andmaintained by.it for a period of sixty (60) consecutive days thereafter.Reasonable steps shall bo taken by said Union to'insure,that said no-tices are not altered, defaced, or covered by any, other material.(4)Forthwith mail copies of the said notice marked "Appendix B"to the said Regional Director, after such copies have been signed asprovided in paragraph numbered II, B, (3) of this Order, for postingat the place of business of the Company, if it so agrees.-(5) - Notify the said Regional Director in writing, within ten (10)days from the date of this Order, what steps the said Union has takento comply withthe foregoing. -* In the event that this Order is enforced by a decree of a' United States ' Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NoT encourage membership by our employees inLumber and Sawmill Workers' Union, Local No. 2288, AFL, orany other labor organization, or discourage membership in anylabor organization, by discriminatorily discharging employees orin any other. manner discriminating against them in regard totheir hire, tenure of employment, or any term or condition of em-ployment,. except as authorized by Section 8 (a) (3) of the Na-tional Labor Relations Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, to en-gage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, and to refrain from any orall of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor,organization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the National Labor Relations Act.WE WILL offer Don F. Tooze immediate and full reinstatementto his former or a substantially equivalent position withoutprejudice to his seniority and other rights and privileges.WE WILL jointly and severally with Lumber and Sawmill Work-ers'Union, Local No. 2288, AFL, make Don F. Tooze whole forany loss of pay he suffered as a result of discrimination againsthim.All of our employees are free to become, 'remain, or refrain frombecoming, members of any labor organization, except to the extentthat this right may be affected by an agreement in conformity withSection 8 (a) (3) of the National Labor Relations Act.W. B. JONESLUMBERCOMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. W. B. JONES LUMBERCOMPANY,INC.419APPENDIX BNOTICE TO MEMBERS OF THISUNION ANDEMPLOYEESOFW. B. JONESLUMBER COMPANY, INC.iPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT cause, or attempt to cause, W. B. Jones LumberCompany, Inc., or any other employer, except in accordance withSection 8 (a) (3) of the National Labor Relations Act, to dis-charge employees or in any other manner discriminate againstthem in regard to their hire, tenure of employment, or any termor condition of employment, because such employees are not mem-bers of Lumber and Sawmill Workers' Union, Local No. 2288,AFL.WE WILL NOT in any other manner restrain or coerce employeesof W. B. Jones Lumber Company, Inc., or of any other employer,in the exercise of the right to self-organization, to form, join, orassistlabor organizations, to bargain collectively through rep-resentatives of their own choosing, to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aidor, protection, and to refrain from any or all of such activities,except to the extent that such right may be affected',by an agree,-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the NationalLabor Relations Act.WE WILL jointly and severally with W. B. Jones Lumber Com-pany, Inc., make Don F. Tooze whole for any loss of pay he suf-fered as a result of discrimination against him.LUMBER AND SAWMILL WORKERS' UNION,LOCAL No. 2288, AFL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn November18, 1954,Don F.Toozefiled two charges with the National LaborRelations Board(also designated herein'as the Board),one in CaseNo. 21-CA-2116against the Respondent,W. B. JonesLumber Company,Inc. (also designated hereinas the Company),and the other in CaseNo 21-CB-671 against the Respondent,Lumber and Sawmill Workers'Union,Local No. 2288, AFL (also referredto hereinas the Union or Local 2288).The cases were subsequently consolidated for hearing387644-56-vol. 114-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDpursuant to an order entered by the Regional Director of the Twenty-first Regionof the Board.On April 21, 1955, the General Counsel of the Board duly issueda complaint based upon the charges, alleging that the Company and the Union hadengaged in and were engaging in unfair labor practices affecting commerce withinthe meaning of the National Labor Relations Act, as amended (61 Stat. 136-163),referred to herein as the Act.Each of the Respondents has been duly served withcopies of the charge filed against it and of the complaint and the order consolidatingthe cases.Withrespect to the alleged unfair labor practices,the complaint charges, in effect,that on or about November 17, 1954, Local 2288 informed the Company that Toozewas not a member of the Union in good standing and demanded that he be dis-charged for reasons other than a failure to pay dues and initiation fees uniformlyrequired by Local 2288 of its members; that the Company discharged Tooze on orabout November17, 1954,in compliance with the demand;that on or about thesaid date, and thereafter, the Union refused to give Tooze "clearance" for employ-ment with the Company although he "offered to pay and tenderedinitiation feesuniformly required of union members"; that on or about November 19, 1954, theCompany failed and refused to reinstate Tooze unless he presented to the Company`',`written,, clearance from' Respondent Union or an order from the National LaborRelations Board that he should be reinstated"; that the conduct attributed to theCompany, as described above, violated Section 8 (a) (1) and (3) of the Act; andof the said Act.The Company and the Union filed separate answers. That of the Company, ineffect, denies the commission of the acts attributed to it in the complaint and, asa separate defense, alleges that. Tooze was a satisfactory employee; that on or aboutNovember 17, 1954, the Union informed it that Tooze was no longer a memberof the organization in good standing and ineligible for employment with the Company;that the Union "ordered",the Company to discharge Tooze, stating that unless hewas dismissed, the organization would cause a picket line to be placed at the Com-pany'spremises;that the Company discharged Tooze "to avoid this eventuality"and ^ because Tooze, was no longer a member of the Union in good standing; andthat the Company "has been ready and willing to reinstate" Tooze to its employ.The Union's answer, in material substance, denies the commission of the unlawfulconduct imputed to Local 2288 in the complaint, and affirmatively alleges that theBoard is without jurisdiction over this proceeding because the Company "is notengaged in a business affecting commerce."Pursuant to notice duly served upon all parties, a hearing was. held before me,as duly designated Trial Examiner, on May 9, 10, 25, 26, and 27, 1955, at LosAngeles,California.The General Counsel, the Union, and the Company wereeach represented by counsel and participated in the hearing.All parties were affordeda full opportunity to be heard, examine and cross-examine witnesses, adduce evidence,submit oral argument, and file briefs.After the close of the evidence the Companymotions.They are hereby denied upon the basis of the applicable findings andconclusions set out below.The Union has filed a brief which has been read andconsidered.The other parties have not filed briefs.Upon the entire record in the case, and from 'my observation of the witnesses, Imake the following: `FINDINGS OF FACT1.JURISDICTION.The Respondent is a California corporation. It operates a lumberyard in LosAngeles, California, where it is engaged in'the business of selling lumber at retailand wholesale.The Company employs between 15 and 35 persons, the numbervarying with fluctuations in its volume of business.In 1954, all of the goods sold by the Respondent were delivered by it to customersin California, with the exception of products valued at $34,260.71, which were shippedfrom the Company's place of business to points in Nevada.These direct interstateshipments, standing alone, are insufficient for the assertion of jurisdiction undercriteria promulgated by the Board inJonesboro Grain Drying Cooperative,110 NLRB481.The evidence, however, presents another basis for the assertion of jurisdictionunder standards established by theJonesborocase.During the calendar year 1954,theCompany sold and delivered products valued in the aggregate in excess of$200,000 to the concerns listed below, each of whom, during the said year, shipped W. B. JONES LUMBER COMPANY, INC. '421goods valued in excess of $50,000 1 from points within the State of California to placesin other States.2The following tabulation sets forth the names of the Company's1 Richard Smith,office malinger of Mississippi Glass Company,one of the RespondentCompany's customers,testified to the value of his firm's interstate shipments in 1954,as totalled from the concern's invoicesThe transcript of his testimony reflects him astestifying that the value was$32.415 68.These figures do not correspond to notes I madewhile Smith testifiedAccording to my notes, Smith testified that the value was$324,015.68.After Smith stated the figures, the General Counsel offered a tabulatedsummary, prepared by Smith,of his firm's interstate shipments in 1954 and of the valueof the products so shipped.The proffered exhibit was identified as General Counsel'sExhibit No.33.The exhibit specified the sum of $324,015 68 as the total value of the ship-ments.Upon the Union's objection,the exhibit was rejected.On July 5,1955, I issuedan order requiring the parties to show cause on July 11, 1955,why the transcript shouldnot be correctedA copy of the order to show cause was duly served upon each of thepartiesThe Company has made no return to the order to show cause.The Union madeiio formal return,but, through its counsel,has addressed a letter to me, dated July 7,1955,-taking the position in effect that a Trial Examiner has no authority to correct atranscript,and that in the absence of any motion by the parties or a stipulation for thecorrection of the transcript,the "Order to Show Cause is improvidential.and shouldbe withdrawn"The Union'sposition is without merit.Section 102 35 of the Board'sRules and Regulations imposes the duty upon a Trial Examiner assigned to the hearingof a case "to inquire fully into the facts," and, among other things, empowers him to"dispose of procedural requests or similar matters" ;to "call, examine and cross-examinewitnesses, and to introduce into the record documentary and other evidence" , and "totake any other action necessary under the foregoing and authorized by the publishedRules and Regulations."It may be noted that the Union's letter advances no claim thatthe transcript accurately reflects Smith's testimony.The General Counsel has filed areturn,requesting that the transcript be, corrected by substituting the figures$324,015 68for the figures $32,415 68 in Smith's testimony or, in the alternative, that the rulingin evidenceAppended to the Geneial Counsel's ietuin is an affidavit by Smith to therejecting General Counsel's Exhibit No 33 be withdrawn and that the exhibit be receivedin evidence.Appended to the General Counsel's return,is an affidavit by Smith,to,theeffect that he has no, "present recollection of the exact amount" to which he testified,,but that he testified, to the amount which appeals in the summary (General Counsel'sExhibit'No 33) which he prepared, and that the sum of $324,015 68 which appears thereinis the "correct amount" of the "sales asevidenced by the invoices summarized in thedocument."There is no doubt that the transcript inaccurately quotes Smith with 'respectto the figures he gaveAccordingly, the transcript is hereby corrected by deleting thefigures $32,415 68 in -Smith's testimony, at, line 3, page 293, of the transcript and sub;stituting therefor the figures $324,015 68The order to show cause, the letter datedJuly 7, 1955, from counsel for the Union, the General Counsel's icturn, and Smith'saffidavit are hereby made part of the record.The General Counsel's application that theruling rejecting General, Counsel's Exhibit No. 33 be withdrawn is deniedHowever, asSmith's affidavit refers to the exhibit,and since both should be read together for pur-poses of clarity, I hereby grant the General Counsel's iequest that the exhibit be receivedin evidence, but it is received for the single purpose of serving as an explanatory supple-ment to Smith's affidavit.,2In its brief, the Union contends that the testimony of vat tons witnesses relating tothe dollar volume of interstate shipments of a number of the customers should be dis-regarded as nonpiobative.In suppoit of its position, the UnioncitesN. L. R B. vHaddock-Engineers, Limited,215 F. 2d 734 (C A 9) The contention in effect reiteratesobjectionsmade by the Union at the hearing to testimony given by a number of thewitnessesEach of the witnesses upon whose testimony findings, concerning inteistateshipments,are based, holds either a supervisory, administrative, or fiscal position with-,the customer con cerni ng' whose shipments he testifiedItwould be an idle act to de-termine what portions, if any, of the testimony would be nonprobative in a proceedingarising under another law, for the Act contains its own evidentiary guideSection 10 (b)of the Act provides that unfair labor practice 'proceedings "shall, sofar aspracticable,he conducted in accordance with the rules of evidence applicable to the district courtsof the United States . .[Emphasis supplied ]Thus, by the very terms of the Act,adherence to evidentiary rules is not always required.N. L R B v. Hunter Engineer-ing Co.,215 F. 2d 916 (C A 8) , NL R B v Local 1418, General Longshore Workers,InternationalLongshoremen's Association, A. F. L,212 F. 2d 846 (C. A 5). Plainly, thisis true where it would be impracticable to adhere to them. As the record sufficiently reflectsthe objections, the underlying reasons for the rulings,and the testimony given,,,it isunnecessary here to collect and analyse the many variable situations involvedSuffice 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomers mentioned above,3 and the value of the products sold to' each by theCompany in 1954:Sprague Engineering Corporation--------------------------------$9, 069. 13Johnston Pump Company______________________________________8, 197. 70Stauffer Chemical Company------------------------------------ 10, 220. 85Wolf Range&Manufacturing Company--------------------------6,803.33Mission Appliance Company-----------------------------------14, 415. 13Hammond Manufacturing Company_____________________________ 18,662. 20Mississippi Glass Company-------------------------------------30,028.40-Southern Heater Corporation___________________________________8,274.67C. & M. Manufacturing Company ------------------------------- 26, 734. 94Ducommon Metals & Supply Company--------------------------- 19, 705. 88National Supply Company_____________________________________20, 801.55Columbia Pictures Corporation---------------------------------11, 531.97Chrysler Corporation ------------------------------------------85010.35Phelps Dodge Copper Products Corporation_______________________4, 192. 64Morris D. Kirk & Sons,Inc------------------------------------- 14,263. 83Total-------------------------------------------------210,912.57I find that the Company's operations affect interstate commerce within the mean-ing of theAct, that theBoard has jurisdiction over this proceeding,and that theassertion of jurisdiction herein will effectuate the policies of the Act.If.THE LABOR ORGANIZATION INVOLVEDThe Union admits persons employed by the Company to membership and is a labororganization within themeaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory findingsThe president of the Company is named William B. Jones.He supervises the firm'soperations.One of his managerial subordinates is the yard superintendent, AlexHardy.Hardydirects thework of employeesin thelumberyardand is vested withauthority to hire and discharge employees subject to his supervision.Both Jonesand Hardyare supervisors within the meaningof the Act.Local2288 has collective-bargaining relations with a group of lumber concernsdescribed by Jones in his testimony as "the big five."The Unionand the groupcustomarily negotiate collective-bargaining agreements.The Company is not a mem-ber of the negotiating group,but adopts and follows whatever contract provisionsresult from the negotiations.The evidencedoes not specify what form such adop-tion takes nor does it describe the provisions of any collective-bargaining contract.There is thus no proof that at any time relevant to this proceeding the Company wasa party toa valid union-security agreement requiring membership in Local 2288 as acondition of employment.Duringthe earlypart of1954,Don F.Tooze was in the employ of a concern inOakridge,Oregon.While so employed, he was a member of a labor organizationdescribed in the record (General Counsel'sExhibitNo. 5) as United Brotherhoodof Carpenters and Joiners,Union No. 2453 (also referred to hereinas Local 2453).The recordsuggeststhat Local2453 is affiliatedwithan organization known as theWillametteValleyDistrictCouncil (described below as the Council),and that thelatter exercises-disciplinary powers.over membersof Local 2453.InMarch 1954,the Council brought a disciplinary proceeding against Tooze 'be-fore one of its committees upon charges of what is commonly called dual unionismit to say, that upon foundations reflected in the record, the terms of Section 10 (b)warranted the admission of the testimony in the form givenThe Union apparentlymisreads theHaddockcase in seeking to apply it hereSubstantially,the evidentiarypoint at issue there was whether a written admission bearing on commerce facts, madeby a respondent employer,was binding upon a respondent unionThe phrase "so far aspracticable,"as used in Section 10(b),was mot involved in the case,and the courthad no occasion either to apply or Construe`t. In shoit,theHaddockcase is inapposite3 The record contains evidence pertaining to,sales made by the Company to other cus-tomers,and to the'volume of their businessIt is unnecessary to set out details' ofsuch evidence,inasmuch as the Company's sales to,and the interstate shipments madeby, the customers listed in the tabulation, without reference to any others,satisfy criteriafor the assertion of jurisdiction described in theJonesborocase. W. B. JONES LUMBER COMPANY, INC.423As a result of the proceeding,he was "placed on probation"for 3 years and subjectedto various disabilities,including ineligibility"for a withdrawal card or clearance cardfor a period of three years."The terms of his probation required him to "pay duesregularly and remain in good standing,"and provided that upon violation of suchterms, he be "forever debarred from membership and all rights and benefits of theUnited Brotherhood of Carpenters and Joiners of America."Tooze left his employment in Oakridge in April 1954.He thereafter held a mis-cellany of jobs in Oregon for brief periods and then came to Southern California.In June 1954,he fell into arrears in the monthly dues payments required by Local2453 of its members,and as of November 1954,his arrearages totalled$17.25.Tooze entered the Company's employ as a forklift operator on October 28, 1954.He was hired by Superintendent Hardy and thereafter worked under, the latter's super-vision in the Company's lumberyard.When he was hired,Tooze was not a memberof Local2288, nor has he since secured membership.A business representative of Local 2288 frequently visits the Company's lumber-yard for such purposes as ascertaining whether any new men had been employed;whether these were members of Local 2288, and whether employees were in arrearsin their dues.For some 4 years prior to Tooze's employment by the Company therepresentative of Local 2288 who performed these functions was a man namedJohn Matzko. It was Matzko's practice to come to the yard each week, usually onWednesday,and discuss matters related to the union membership status of em-ployees, customarily transacting his business with Hardy.On November 3, 1954, Matzko came to the yard and introduced himself toTooze as a representative of Local 2288.Apparently proceeding on the assump-tion that Matzko wished to look into his union membership status, Tooze told theunion representative about the charges brought against him in Oregon and that hehad been "found guilty" of them.After some discussion of the charges,Matzko said,that.-,hewould write to Local 2453 or the Council about the matter, and that hebe accurate.Later that day, Tooze went to the office of Local 2288 and spoke to another ofits representatives,a man named Knight. Tooze gave Knight the same account ofthe disciplinary proceeding as he had given Matzko, stating,also, that he had "neverreceived any official notice" that he had been found guilty of the charges or of anypenalties imposed upon him.Matzko came into the office during the conversation.Knight told Matzko to give Tooze a work permit for December, and informed Toozethat he would write to Local 2453 to "find out just what the situation was."Matzkotold Tooze to return at a later date for the work permit.Tooze continued to work for the Company after his conversation with Knight.On or about November 12, 1954, he called at the union-office for the purpose of se-curing the work permit.4He was accompanied by another employee of the Com-pany, named Robert Oyster, who had also recently been hired and desired a workpermit.Matzko was present during the conversation that ensued between Knight andTooze.Knight declined to issue the work permit to Tooze, telling the latter: "Wecouldn't do much for you,Tooze.You are not a member in good standing."Knightshowed Tooze three documents.One of these was a letter dated November 12,1954, addressed to Knight by Local 2453, describing Tooze's,dues arrearages.An-otherwas a letter dated November 8, 1954, addressed to Knight by the Council. Thisletter describes Tooze as "a perpetual trouble maker so far as our organization isconcerned,"and summarizes the charges against Tooze and the results of the dis-ciplinary proceeding.The third document purports to contain an excerpt from the'minutes of a meeting of the executive committee of the Council,setting forth thereport of the trial committee which had heard the charges against Tooze.Toozeread the documents and made an offer to Knight to pay the dues owed to Local2453, and"to join the union over again."Knight rejected the offer, telling Toozethat he "couldn't become a member twice."Tooze asked,"Doesn't the Taft-HartleyLaw protect me?"Knight walked away, saying "Don't talk Taft-Hartley Law tome."That ended the conversation.Unlike Tooze, Oyster was given a work permit.Matzko spoke to Tooze on November 17 while the latter was at work in theCompany's yardThe Union's agent saidthathe was "goingto have to pull CTooze]4 Tooze estimated that this visit was on the Friday of the week following the onein which the first conversation occurredAccording to this estimate, the date of the sec-ond visit would be November 12, 1954However, since on this occasion, Knight showedhim a letter from Local 2453 bearing that date, it is not unlikely that the second visit took'place somewhat later than Tooze's estimate indicates.-*In any event,the precise datedoes not affect the concluding findings reached below. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDoff the job" and would talk to Jones about the matter. Tooze then sought outHardy and, in Matzko's presence, told the superintendent, that Local 2288 "waspulling [him] off the job."Hardy asked Matzko for the reason and the latterreplied that Tooze was not a member of Local 2288.Hardy, also inquired of Matzkowhether Tooze could complete the day's work.The union representative respondedthat Tooze would "have to leave right then."Hardy complained that he wouldhave to pay Tooze for a full day's work and Matzko stated that would not be neces-sary.During the course of the conversation Hardy asked Matzko what wouldhappen if Tooze were retained, and Matzko stated that Local 2288 would "put apicket line around the yard."The upshot of the discussion was that Hardy acquiescedinMatzko's demand and discharged Tooze.5On the following day, Tooze telephoned Hardy and asked the superintendent ifJones would reinstate him in the event that he "got squared away with the union."Hardy replied, "Yes, Don, get something in writing either from the union or fromthe National Labor Relations Board and come back to work."Hardy also assuredNTooze that he had not been discharged for "any infraction of the rules," and that allthat the Company wanted was the "writing" mentioned above.Tooze came to the yard the following morning (on November 19) and told Hardythat he was ready to report for work.The superintendent inquired whether Tooze"had anything in writing from the union or the National Labor Relations Board."Tooze replied in the negative, but produced a copy of the Act and offered it to,Hardy to read.The superintendent declined to read it.The conversation endedwith a statement by Tooze to the effect that there was a possibility that he wouldfile a charge against the Company with the Board.On one occasion or another (the record does not specify the date), Hardy toldJones that Tooze "was a good man he [Hardy] wanted to keep." Jones expresseda wish to see Tooze "to see if we can get it straightened out," and when Toozecame to the Company's office on or about November 24 to pick up his paycheck,Hardy took him to see Jones.During the course of the conversation that followed,Jones in effect expressed a willingness to reemploy Tooze and advised the latter topay whatever dues he owed and to eliminate his difficulties with Local 2288.Toozeinformed Jones that he had already offered to pay the dues arrearages and thathe would follow Jones' suggestionsTooze left Jones and proceeded directly to the Union's office.He asked an officeemployee there if he could see Knight and was informed that the latter was indis-posed.Tooze then told the employee that he had come to pay his "back dues,"but she stated that she could not accept them.At this point Knight emerged fromhis office and approached the others.Tooze told the office employee that he "wantedto join the union over again."Knight interposed and said that Tooze was "already.amember of the union" and "couldn't become a union member twice." Toozeprotested that "the constitution and bylaws" did not preclude acceptance of his,offer, to which Knight replied that Tooze was "already a member of the unionbut.[had] no withdrawal card," and that Local 2288 could not accept duesowed by Tooze to "another union." In addition to his offer to pay the dues heowed Local 2453, Tooze sought to join Local 2288, for he made an offer to Knightto pay the initiation fee and 2 months' dues in advance required by the Union ofnew members, but Knight rejected the offer.At the time he made this offer, Toozehad "far more" money in his hand than the amount he owed Local 2453. (In hisundisputed account of the conversation, Tooze did not specify how much he hadin his hand.)Knight also told Tooze that the latter "should have gotten in touch"6Hardy and Tooze gave somewhat differing versions of the conversation between theformer and Matzko.The versions are not significantly dissimilar, and I have basedfindings on a composite of both. It may be noted that, whatever the differences, bothaccounts are in substantial accord that Matzko demanded that the Company dischargeTooze because he was not a member of Local 2288, and that the Company complied withthe demand.6 Tooze and Tones were in substantial accord in their testimony concerning the featuresof the conversation described aboveThere are some variances between them concerningother aspects of the meeting, relating principally to whether Jones read the documentsMatzko had previously given Tooze(It is undisputed that Tooze handed the papers toTones.)The differences need not be resolved.A resolution would not affect the con-clusions reached below since Tooze had already been discharged and, in effect, deniedunconditional reinstatement by Hardy on two occasions some days earlier. It is evidentthat a determination that during the conversation Jones read the papers or wasfamiliarized with Tooze's difficulties in Oregon would not affect whatever liabilities, badalready been incurred by the Company. W. B. JONES LUMBER COMPANY, INC.425with him before Tooze filed an unfair labor practice charge against Local 2288.With that the conversation ended and Tooze left the office?B.Concluding findingsAs a preface to the conclusions to'be drawn from the evidence, it is appropriateto sift out and dispose of a number of features of the record which do not materiallyaffect the results required by the operative facts in this proceeding.First, the fact that Matzko threatened to place a picket line at the Company'syard if Tooze were not discharged has no bearing on the Company's liability forthe discharge.The Company may not legally justify the dismissal on the groundthat it feared reprisal at the Union's hands if it did not comply with Matzko'sdemand.N. L. R. B. v Lloyd A Fry Roofing Co,193 F 2d 324 (C. A. 9), andcases cited.Second, the offers to reemploy Tooze, whether made by Hardy or Jones, do notin any way diminish the Company's liability for any discrimination it practicedagainst Tooze.The offers of reinstatement were not unconditional, but, on thecontrary, were coupled in practical effect, if not in precise terms, with the conditionthat he secure the sanction of the Union for his reinstatement or, as an alternative(voiced by Hardy) an order from the Board directing the reinstatement.Becauseof the conditions, the offers were actually tantamount to unlawful denials ofreinstatementThird,in itsbrief, Local 2288 deals at some length with the disciplinary proceedingagainst Tooze in Oregon, his dues arrearages there, and the right of Local 2288 torefuse to accept the dues Tooze owed to another union 8 But what the brief does notmake clear is how all this endowed Local 2288 with any legal right to demand thatthe Company discharge Tooze. It is well settled that a labor organization may validlycause an employer to discharge an employee because of nonmembership in the uniononly if the dismissal is authorized by an applicable agreement, valid under Section8 (a) (3) of the Act, making membership in the labor organization a condition ofemployment.Radio Officers' Union etc v. N. LR. B, 347 U. S. 17. The burdenof justifying the discharge as a lawful application of a valid union-security agreementis upon the Respondents.Construction and General Laborers Union Local 320, et al.,96 NLRB 118, 119. Neither Respondent presented evidence of such. an agreementand neither relies upon one to justify the discharge. It is evident that none exists.9The nub of the matter is that Tooze's difficulties in Oregon, his dues arrearages there,and the right of Local 2288 to refuse to accept payment of such dues, afford no abso-lution for the Union's conduct in seeking Tooze's discharge.Fourth, in oral argument at the hearing the Company took the position that thedischarge did not violate the Act because the only reason given by Matzko was thatTooze "had not paid his dues." This view of the reason is not quite accurate, for thereason given by Matzko to Hardy, according to the latter's testimony, was that "Toozewas not in the union and could not work." Be that as it may, what the Company's.version of the reason implies is that the Union had an unrevealed motive for demand-ing the discharge, namely, that Tooze waspersona non gratato Local'2288 becauseof his union difficulties in Oregon. In an effort to absolve itself of liability, the° Tones gave undisputed testimony to the effect that either while Tooze was in hisoffice or shortly before, he (Jones) spoke to Knight on the telephone, and that the latteragreed that all Tooze had "to do is' pay those back dues" in order to return to workIt is evident that Knight changed his mind at one point or anotherSince it would notaffect the concluding findings set out below, it need not be determined whether the filingof the charge against the Union with the Board was a factor in Knight's rejection ofany of Tooze's offeis."The claim is also made in the Union's brief that Tooze "had been expelled from theunion" because of his dues delinquency.The brief does not make cleat at the point inquestionwhether the "union" referred to is Local 2453 or United Brotherhood ofCarpenters and Joiners of AmericaActually, these is no evidence that Tooze had infact been expelled from either, but, in any event, as will appear, whether such expulsiontook place does not affect any issue in this proceeding9Even if a valid union-shop agreement between the Company and Local 2288 had beenin existence, the discharge, and the Union's role in it, would have been unlawful.Wherean applicable valid union-security agreement exists, Section 8 (a) (3) immunizes anemployee from discharge, because of nonmembership in the contracting union, for aperiod of 30 days from the commencement of his employmentTooze was dischargedwithin the 30-day peiiodThus, putting aside the plain fact that Local 2288 barred Toozefrom membership, the existence of a valid union-shop agreement would not have the'effect of validating either the discharge or the Union's demand for the dismissal. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany harnesses its conception of what Matzko told Hardy to certainlanguageof Section 8 (a) (3). That section contains three provisos which follow thelanguageprohibiting discrimination.The first in effect carves out an exception validating dis-crimination based upon the application of a lawful union-security agreement.Theremainingprovisos read:"Provided further,that no employer shall justify any dis-criminationagainstan employee for nonmembership in a labor organization (A) ifhe has reasonable grounds for believing that such membership leas not available tothe employee on the same terms. and conditions--generally applicable to other mem-bers,-or (B)-if he has reasonable grounds for believing that membership was deniedor terminated for reasons other than the failure of the employee to tender the periodicdues and the initiation fees uniformly required as a condition of acquiring or retain-ing membership." It is unnecessary to speculate whether Hardy believed that Toozewas "not in the union" because of a failure by him to pay dues to that organizationor for some other reason, nor is it necessary to determine whether the Companyshould have gone farther than it didin inquiringinto the Union's motive and whetherithad good reason to conclude that all that was behind the organization's attitudetoward Tooze was a mere failure by him to pay "periodic dues" to Local 2288. Thedecisive point is that the provisos are inapplicable to the facts in this proceeding.Thequoted langauge, as the Board has held, "spell[s] out two separate and distinct limi-tations on the use of the type of union security agreements permitted by the Act"(Union Starch and Refining Company,87 NLRB 779, 783, enfd. 186 F. 2d 1008(C. A. 7) ). The Company does not rely upon a valid union-security agreement tojustify the discharge.Hence, the provisos have no bearing on any issue in this case,and afford no defenseto the Company.'°The operative facts bearing on the question of the legality of the discharge areclear.The sum of the matter is that on November 17, 1954, the Union demandedof the Company that Tooze be discharged on the ground that he was not a mem-ber of Local 2288, ii that the Company complied with the demand and dischargedTooze om.November;l7, 1954,,because he.was not,a member,of,the Union; that the,discharge was not authorized by the terms of a valid union-security agreement; thatthe Company because of the Union's demand, described above, has since refusedto give Tooze unconditional reinstatement to his position; that by discharging Toozeand refusing to reinstate him, the Company discriminated against him and violatedSection 8 (a) (1) and (3) of the Act; that, as a result of its demand, the Unioncaused the Company to discriminate against Tooze in violation of Section 8 (a) (3)of the Act; and that the Union thereby violated Section 8 (b) (1) (A) and (2) oftheAct.The complaint alleges as separate violations of Section 8 (b) (1) (A) and (2),respectively, that the Union "failed and refused to give .. . Tooze clearance" foremployment with the Company. The allegation is amply supported by the evidence.It is clear that Local 2288 arrogated to itself the right to determine whether theCompany could employ Tooze. The Union in effect informed Tooze as early asNovember 3, 1954, of its power to veto his employment when Matzko told the for-mer that he would "have to pull [him] off the job," if Tooze's description of his diffi-culties in Oregon turned out to be true. Plainly, at least from the time Matzkospoke to Tooze on that date, the latter believed that he would not be able to workfor the Company without the sanction of Local 2288. (The fact that Tooze was dis-charged' on November 17 is ample evidence that the belief was, justified.)Toozesought that sanction, in effect when he requested Knight, on or about November 12,10I deem it unnecessary to make findings concerning the Union's real motive forraisingbarriers to Tooze's employment. It is enough that the reason given Haidy by Matzkowas that Tooze was not a member of the Union, that the Company based itsdismissalon that reason (as the Company's answer in effect concedes), and that the discharge wasnot grounded upon the application of a valid union-security agreement. In that postureof the evidence, whatever hidden motives the Union had for its conduct cannot affectthe Company's responsibility for the discrimination it practiced against Tooze.Construc-tion and General Laborers Union Local 320, et at,96 NLRB 118, 11911 The Union takes the position in its brief "that there is no proof that Matzko held anyrepresentative capacity with the Respondent Union to bind it by his actions."Thecontention lacks merit.On that score, one may note Superintendent Hardy's account ofhis dealings with Matzko over a period of some 4 years prior to Tooze's dismissal, andthe undisputed evidence of Tooze's conversations with Knight and Matzko in the Union'soffice.In short, there is ample evidence that Matzko's demand for Tooze's discharge wasat least within the apparent scope of the authority vested by the Union in Matzko.Such apparent,,authorityas,enough to bind the Union.See Restatement, Agency, Sees.219, 228, 233-237;Acme Mattress Co.,91 NLRB 1010, enfd. 192 F. 2d 524 (C. A. 7). W. B. JONES LUMBER COMPANY, INC.4271954,to give him a work permit,and when he offered on or about November 24,1954, to pay Knight the dues and intiation fees required by Local 2288 of newmembers or,in other words,to join Local 2288.Knight's refusal to issue the per-mit and his rejection of Tooze's offer to join Local 2288 were in effect a denial bythe Union of its sanction for Tooze's employment by the Company.The naturaltendency of the Union'sconduct in the premises was to restrain and coerce em-ployees in the exercise of guarantees accorded them by Section 7 of the Act.More-over, in the light of the evidence as a whole,such conduct was tantamount to an at-tempt to cause the Company to discriminate against Tooze in violation of Section 8(a) (3).Accordingly,the refusal by the Union,on or about November 12 and 24,1954, as found above, to give its sanction for Tooze's employment violated Section 8(b) (1) (A) and 8 (b) (2) of the Act.12IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe respective activities of the Respondents set forth in section III, above,occurringin connection with the operations of the Company described in section 1, above,have a close,intimate,and substantial relation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYIt has beenfound that the Companyhas engaged in unfair labor practices violativeof Section 8 (a) (1) and(3) of the Act, and that theUnion has engaged in unfairlabor practicesiriviolation of Section8 (b) (1) (A)and (2)of the said statute.In view of the findings,I shall recommendthat theRespondents cease and desistfrom their respective unfair labor practices and take certain affirmative actiondesigned to effectuate the policiesof the Act.As ithas been found thatthe Company discharged Don F. Tooze on November 17,1954, and subsequently refused to reinstate him, that such discharge and refusals toreinstate violated Section 8 (a) (3) oftheAct, and that the Unioncaused theCompany todischargeDon F. Tooze andto refuse to reinstate him in violation ofSection 8 (a) (3), I shall recommendthat the CompanyofferDon F. Toozeimmedi-ate and full reinstatement to his former or a substantially equivalent position,13withoutprejudice to his seniority and other rights and privileges,and that theCompany andthe Unionjointly andseverallymake the saidDon F. Tooze wholefor any loss of pay he may have suffered by reasonof the Company's discriminationagainst him,by paymentto him of a sum of money equal to the amount of wageshe would have earned, but for his discharge,between November17, 1954, andthe date of a proper offer of reinstatement to him as aforesaid.Loss ofpay shallbe computed on the basis of each separate calendar quarter or portion thereof duringthe period from the date of the discharge to the date of a proper offer of reinstatement.The quarterly periods shall beginwiththe respective first days of January,April,July, and October.Loss ofpay shall be determined by deducting from a sum equalto thatwhich Don F. Tooze normally would haveearned, but for the discrimination,in each such quarter or portion thereof, his net earnings,14 if any, in any otheremployment during that period.Earnings in one quarter shall have no effect uponthe back-pay liabilityfor anyother quarter.Both the Companyand the Union willbe required,upon reasonable request,to make available to the Board and its agentsall records pertinent to an analysis of the amount due asbackpay and to the orderfor reinstatement.13 Section 8 (b) (1) (A),foibidding restraint and coercion of employees by labororganizations,contains a proviso that "this paragiaph shall not impair the right of alabor organization to prescribe its own rules with, respect, to-the'acquisition or retentionofmembership therein."The finding made above does not impairthat right,since thequoted proviso does not excuse practices which,as in this case, are used by a union asinstruments to effect unlawful discrimination in employment.Utah Construction Co.,95 NLRB 196,206, footnote 25;Bendix Aviation Corporation,99 NLRB 1419, 1421.'a In accordance with the Board's past interpretation,the expression"former or sub-stantially equivalent position"is intended to mean "former position wherever possible,but if such position is no longer in existence, then to a substantially equivalent position."SeeTheChaseNational Bank of the City of New York,San Juan,PuertoRico, Branch,65 NLRB 827.14 SeeCrossett Lumber Cornpaiiy,8NLRB 440,for the applicable construction of"net earnings " 428DECISIONSOF NATIONALLABOR RELATIONS BOARDAs it has been found that, the Company, in violation of Section 8 (a) (1) of theAct, has interfered with, restrained, and coerced employees in the exercise by themof rights guaranteed by Section 7 of the said statute, and that the Union, in violationof Section 8 (b) (1) (A), has restrained and coerced employees in the exerciseof 'such rights, I shall recommend that the Company and the Union be directedto cease and desist in the future from committing their said respective violations ofthe Act.Upon the basis of the foregoing findings of fact, and of the entire record in thisproceeding, I make this following:CONCLUSIONS OF LAW1.Lumber and Sawmill Workers' Union, Local No. 2288, AFL, is, and has beenat all times material to this proceeding, a labor organization within the meaning ofSection 2 (5) of the Act.2.W. B. Jones Lumber Company, Inc., is, and at all times material to thisproceeding has been, an employer within the meaning of Section 2 (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of Don F.Tooze, the Company has engaged in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act, the Company has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.'5.By attempting to cause and by causing the Company to discriminate in regardto the hire and tenure of employment of Don F. Tooze in violation of Section 8(a) (3), the Union has engaged in unfair labor practices within the meaning ofSection 8 (b) (2) of the Act.6.By restraining and coercing persons employed by the Company in the exerciseof rights guaranteed to them by Section 7 of the Act, the Union has engaged inunfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Vanadium Corporation of America,Inc.andUnited Steelwork-ers of America,CIO.Case No. 30-CA-388. October 17, 1955DECISION AND ORDEROn June 1, 1955, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Respondent's request for oral argument is denied, as the record,including the exceptions and brief, adequately sets forth the positionsof the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the Inter-i Respondent excepts specifically to the following rulings by the Regional Directorbefore the hearing and the Trial Examiner at the hearing: (1) Denial of its motion todismissthe complaint on the ground that the representative of the General Counsel was114 NLRB No. 84.